This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-36236

 5 GERALD JOHNSON, JR.,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Stan Whitaker, District Judge

 9 Hector H. Balderas, Attorney General
10 Maris Veidemanis, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Law Office of Scott M. Davidson, Ph.D
14 Scott M. Davidson
15 Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 VIGIL, Judge.
 1   {1}   Defendant Gerald Johnson, Jr. appeals following re-sentencing upon remand

 2 by this Court and asserts on appeal the district court erred by denying him the

 3 opportunity to allocute and to present mitigating evidence at his resentencing. [3 RP

 4 553; DS 3-4] This Court issued a notice proposing to summarily reverse. [CN 1, 3-4]

 5 The State filed a response indicating it will not file a memorandum in opposition to

 6 our notice of proposed disposition. Therefore, based on the reasons set forth in this

 7 Court’s notice of proposed disposition, we reverse.

 8   {2}   IT IS SO ORDERED.


 9                                        _________________________________
10                                        MICHAEL E. VIGIL, Judge


11 WE CONCUR:



12 ____________________________
13 LINDA M. VANZI, Chief Judge



14 ____________________________
15 STEPHEN G. FRENCH, Judge




                                             2